Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about July 11, 1996, which denied defendant-appellant’s motion to strike certain responses of plaintiffs’ bill of particulars, unanimously affirmed, with costs.
Although responses 8 and 10 of plaintiffs’ bill of particulars contain some vague and overbroad boilerplate language, as plaintiffs concede, nevertheless, they do apprise defendant-appellant of the nature of the alleged negligence claim and allow him to prepare for depositions. Defendant-appellant admits that he knows the nature of the claim, and there is no threat of surprise at trial, as the motion court granted him leave to renew his motion to strike, if plaintiffs failed to amend their bill of particulars within 60 days of completion of depositions, to eliminate the surplusage. Concur—Rosenberger, J. P., Rubin, Ross, Tom and Andrias, JJ.